DETAILED ACTION
	This office action is in response to the applicant’s arguments filed on March 31, 2022 in application 16/808,83. 
	Claims 2-7, 9-17 and 19-21 are presented for examination.   Claims 2 and 12 are amended.   Claims 1, 8 and 18 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 31, 2022 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the Examiner.

Allowable Subject Matter
Claims 2-7, 9-17 and 19-21 allowed.
The following is an examiner’s statement of reasons for allowance:  The examiner deemed claims 2-7, 9-17 and 19-21 as novel when read as a whole for the limitations of a monitoring log data associated with a plurality of client computing devices where parsing the log data and extract a subset in the first log on a first client device in response to a detected triggering event that a computer virus has infected the first client computing device, in response to the triggering event on a second client device, parsing the log data and extract a subset in the second log, perform a backup operation to store the subset of the first and second device to secondary storage, and determining whether at least one additional client computing device is affected and in response to that determination, perform a remedial action associated with the at least one additional client computing device.   
It is noted that remedial action is only performed after the third or more computing devices are affected after the first and second device have detected a triggering event that their respective computer is infected with a virus and backup a subset of their monitored logs to secondary storage.   The postponing of remedial action till a third or more clients is infected is different from previous prior arts.    

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 571-272-4182.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Loan L.T. Truong/Primary Examiner, Art Unit 2114    
Silicon Valley Regional Office
Loan.truong@uspto.gov